J-A22020-19


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF                             :     IN THE SUPERIOR COURT OF
PENNSYLVANIA,                               :           PENNSYLVANIA
                                            :
                   Appellee                 :
                                            :
            v.                              :
                                            :
BYRON LEE RORIE-GARDNER,                    :
                                            :
                   Appellant                :      No. 3381 EDA 2018

        Appeal from the Judgments of Sentence Entered October 26, 2018
                 in the Court of Common Pleas of Chester County
              Criminal Division at No(s): CP-15-CR-0002652-2018
                                          CP-15-CR-0002653-2018

BEFORE: MURRAY, J., STRASSBURGER, J.* and PELLEGRINI, J.*

MEMORANDUM BY STRASSBURGER, J.:                     FILED DECEMBER 09, 2020

        Byron Lee Rorie-Gardner (Appellant) appeals from his judgments of

sentence for two convictions of criminal trespass entered on October 26, 2018.

After    review,   we   are    compelled   to   quash   the   appeal   pursuant    to

Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018), and Pa.R.A.P. 341(a).

        Briefly, the facts underlying this appeal are as follows.                 The

Commonwealth charged Appellant with two summary counts of criminal

trespass in two separate criminal informations.         The charge at CP-15-CR-

0002652-2018 (2652-18) was based upon Appellant’s presence on July 24,

2018, at a mobile home park owned by UMH Properties, Inc. The charge at

CP-15-CR-0002653-2018 (2653-18) was based upon Appellant’s presence at

the same park on April 16, 2018.



* Retired Senior Judge assigned to the Superior Court.
J-A22020-19

      The cases proceeded to a summary trial on October 23, 2018. At the

start of the trial, the Commonwealth moved to consolidate the two matters

for trial, and the oral motion was granted without objection. After taking the

matters under advisement at the conclusion of the trial, the trial court issued

a guilty verdict the following day.    On October 26, 2018, the trial court

sentenced Appellant to 2 to 90 days of incarceration at each docket, to run

concurrently with each other. The court credited Appellant with time served

and released him on immediate parole.

      Appellant filed timely a notice of appeal from his judgment of sentence.

After Appellant complied with the trial court’s Pa.R.A.P. 1925(b) order, the

trial court issued its Rule 1925(a) opinion.

      Appellant presents three issues for our consideration, all of which relate

to his argument that these matters should have been pursued civilly under

the Landlord and Tenant Act, 68 P.S. §§ 250.101-250.602, and the

Manufactured Homes Community Rights Act, 68 P.S. §§ 398.1-398.16.1,

instead of under the Crimes Code. See Appellant’s Brief at 4-5.

      Before we may address the merits of Appellant’s issues, we must first

determine whether Appellant filed separate notices of appeal at each docket

in conformity with Walker, or advanced reasons excusing his failure to do so.

In Walker, our Supreme Court adopted the bright-line rule in the Official Note

to Rule 341 mandating that practitioners file separate notices of appeal in all

future cases “when a single order resolves issues arising on more than one


                                      -2-
J-A22020-19

lower court docket.” 185 A.3d at 470. Failure to comply “will result in quashal

of the appeal.” Id.

      On January 3, 2019, this Court issued a per curiam order directing

Appellant to show cause why the appeal should not be quashed in light of

Pa.R.A.P. 341, as interpreted in Walker. Appellant timely filed a response,

and this Court discharged the rule to show cause and deferred the issue to the

merits panel for disposition.

      In his response to the rule to show cause, Appellant set forth the

following reasons why we should not quash his appeal.         First, Appellant

pointed to the trial court’s consolidation of the two cases. Response to Rule

to Show Cause, 1/11/2019, at 1. Next, he argues that two appeals would

“merely double the paperwork” because “the same record,” “the same

opinion,” and “the same sentencing will be filed.” Id. at 4. He asserts that

this Court likely would have consolidated the two cases on appeal because it

involves one record and identical charges and legal issues for both cases. Id.

He contends Walker should not apply to his case because his case involves

one defendant, whereas Walker involved four cases with four defendants.

Id. Appellant concludes by noting that the Commonwealth has not suffered

prejudice and does not object to the cases proceeding as one appeal. Id. at

5.




                                     -3-
J-A22020-19

      Our review of the certified record reveals that while there was one trial

and other intermingled filings,1 there is not one record; each case bears its

own docket number and docket. Each docket contains a separate sentencing

sheet with the single respective docket number at the top. The certified record

contains only one notice of appeal bearing both docket numbers. The notice

of appeal appears in the certified record for 2652-18, but not 2653-18.

Appellant’s certificate of service for the notice of appeal references his sending

of copies of “the [n]otice of [a]ppeal” to the people required by Pa.R.A.P. 906.

Certificate of Service, 9/18/2019, at 1. His response to the rule to show cause

gives no indication that he filed separate notices of appeal.       Therefore, it

appears that Appellant improperly filed one notice of appeal from two

judgments of sentence on two separate dockets in violation of Walker. Cf.

Commonwealth v. Johnson, 236 A.3d 1141 (Pa. Super. 2020) (en banc)

(holding that inclusion of multiple docket numbers on separately filed

notices of appeal was not grounds for quashal under Walker) (emphasis

added).

      None of the reasons advanced by Appellant in his response to the rule

to show cause excuses his failure to comply with Walker. Due to the broad

language used by our Supreme Court in Walker, this Court has not limited

the application of Walker to cases involving multiple defendants.            See




1For example, the guilty verdict lists both docket numbers, but was docketed
only at 2652-18.
                                      -4-
J-A22020-19

Johnson, 236 A.3d at 1146 (“Notably, Walker did not specifically address

the situation in this case, where one defendant appeals from one judgment of

sentence, entered following one trial on multiple criminal dockets. In this

circumstance, the problems identified in … Walker involving multiple

defendants do not exist. Nonetheless, where a single defendant challenges his

sentence relating to ‘more than one docket,’ Walker requires that defendant

to file separate notices of appeal.”).

      Additionally, although 2652-18 and 2653-18 were consolidated for trial

purposes, each case maintained a separate docket, requiring the filing of

separate notices of appeal at each docket. See C.T.E. v. D.S.E., 216 A.3d

296, 299 (Pa. Super. 2019) (quashing notice of appeal where appellant filed

a single notice of appeal from two docket numbers, despite their consolidation

in the lower court).2 Furthermore, our Supreme Court made clear in Walker

that consolidation of cases for appeal is a matter for the Superior Court to

decide, not an appellant on the appellant’s own initiative. Walker, 185 A.3d

at 976; see also Pa.R.A.P. 513 (“Where there is more than one appeal from

the same order, or where the same question is involved in two or more appeals




2  We note that an issue regarding the application of Walker to cases
consolidated in the trial court is pending before our Supreme Court. See
Always Busy Consulting, LLC v. Babford & Company, Inc., 235 A.3d 271
(Pa. 2020) (considering whether this Court erred in quashing appeal pursuant
to Walker where “[p]etitioner failed to file a notice of appeal at a separate
docket number in a consolidated case, when [p]etitioner filed separate notices
of appeal at the consolidated docket number, as directed and required by the
trial court”).
                                         -5-
J-A22020-19

in different cases, the appellate court may, in its discretion, order them to

be argued together in all particulars as if but a single appeal. Appeals may be

consolidated by stipulation of the parties to the several appeals.”) (emphasis

added).

      Accordingly, we are constrained to find Appellant’s failure to file a

separate notice of appeal at each of the two docket numbers violates Walker

and Rule 341, and is fatal to this appeal.

      Appeal quashed.

      Judge Murray joins the memorandum.

      Judge Pellegrini files a dissenting memorandum.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/9/20




                                     -6-